Case 1:20-cv-05958-PAE Document 13 Filed 08/07/20 Page 1 of 3




                                         August 7, 2020


 Hon. Paul A. Engelmayer
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

 Hon. Naomi Reice Buchwald
 Daniel Patrick Moynihan United States Court-
  house
 500 Pearl Street
 New York, NY 10007


         Re:     Statement of relatedness regarding newly filed case
                 Knight First Amendment Institute, et al. v. Trump, et al.,
                 Case No. 1:20-cv-05958, and earlier filed case Knight First
                 Amendment Institute, et al. v. Trump, et al., Case No. 1:17-
                 cv-05205

 Dear Judges Engelmayer and Buchwald,

    Plaintiffs write regarding Knight First Amendment Institute, et al. v. Trump,
 et al., Case No. 1:20-cv-05958, which was filed last week and assigned to
 Judge Engelmayer. Plaintiffs had filed a statement of relatedness noting that
 the newly filed case was related to Knight First Amendment Institute, et al. v.
 Trump, et al., Case No. 1:17-cv-05205, which was assigned to Judge Buchwald,
 but the statement of relatedness was erroneously marked as deficient. Now
 that the error has been corrected, the Clerk’s Office suggested in a phone call
 with Plaintiffs’ counsel on August 5, 2020, that Plaintiffs write to renew their
 request that the newly filed case be deemed related to the earlier-filed case
 and reassigned to Judge Buchwald. Plaintiffs make this request because they
 believe that reassignment would serve judicial efficiency and not because of
 any objection to proceeding before Judge Engelmayer.

    It is Plaintiffs’ understanding of Rule 13 of the Local Rules for the Division
 of Business Among District Judges that the Court may deem cases related
Case 1:20-cv-05958-PAE Document 13 Filed 08/07/20 Page 2 of 3




 where the earlier-filed case has been decided but is still pending on ap-
 peal. See Rule 13(a)(2)(B) (noting that civil cases “presumptively shall not be
 deemed related unless both cases are pending before the Court (or the earlier
 case is on appeal)” (emphasis added)). In the earlier of the cases at issue
 here, this Court ruled in favor of Plaintiffs on May 23, 2018. The Second Cir-
 cuit affirmed this Court’s ruling on July 9, 2019, and the Second Circuit de-
 nied Defendants’ petition for rehearing en banc on March 23, 2020. Because
 the Supreme Court extended the deadline to file a petition for a writ of certi-
 orari by 150 days in light of the pandemic,1 Defendants have until August 20,
 2020 to petition the Supreme Court for a writ of certiorari. Because Defend-
 ants time for filing a petition for certiorari has not expired, the case is still
 pending before this Court for the purpose of relatedness. See Deutsche Zen-
 tralgenossenschaftsbank AG v. Bank of Am. Corp., No. 13-civ-393, 2015 WL
 935576, at *1 (S.D.N.Y. Mar. 3, 2015).

    In addition, the newly filed case meets the four criteria for relatedness de-
 scribed in Rule 13.

    First, some of the parties are common to both cases. The newly filed case
 involves the same defendants, President Donald Trump and Daniel Scavino,
 and one of the same plaintiffs, the Knight First Amendment Institute at Co-
 lumbia University.

     Second, there is substantial factual overlap between the two cases be-
 cause both cases concern the blocking of Twitter users from President
 Trump’s @realDonaldTrump Twitter account. More specifically, both cases
 allege that the account is a public forum from which individual plaintiffs
 have been unconstitutionally excluded because of their viewpoints. In addi-
 tion, both cases allege that Defendants’ blocking of those individual plain-
 tiffs violates Plaintiff the Knight Institute’s right to hear.

    Third, given the substantial legal overlap in the two cases, the parties
 could be subjected to conflicting orders if the cases are assigned to different
 judges.

     Fourth, absent a determination of relatedness, there would be a substan-
 tial duplication of effort as well as the possibility of delay. Many of the factual
 and legal issues relevant to the newly filed case were explored and estab-
 lished in the earlier-filed case.

                                 *       *        *




 1Order, Supreme Court (Mar. 19, 2020), https://www.supremecourt.gov/or-
 ders/courtorders/031920zr_d1o3.pdf.


                                         2
Case 1:20-cv-05958-PAE Document 13 Filed 08/07/20 Page 3 of 3




     Thank you for your consideration of this matter. Again, if the Court deter-
 mines that the newly filed case is not related to the earlier-filed case, Plain-
 tiffs have no objection to proceeding before Judge Engelmayer.

                                         /s/ Katherine Fallow
                                        Katherine Fallow (KF-2535)
                                        Jameel Jaffer (JJ-4653)
                                        Alex Abdo (AA-0527)
                                        Carrie DeCell (CD-0731)
                                        Meenakshi Krishnan
                                        Knight First Amendment Institute at
                                          Columbia University
                                        475 Riverside Drive, Suite 302
                                        New York, NY 10115
                                        (646) 745-8500
                                        katie.fallow@knightcolumbia.org

                                        Jessica Ring Amunson
                                        Kara Brandeisky
                                        Tassity Johnson
                                        Tali Leinwand
                                        Jenner & Block LLP
                                        1099 New York Avenue NW, Suite 900
                                        Washington, DC 20001
                                        (202) 639-6000
                                        jamunson@jenner.com

                                        Attorneys for Plaintiffs




                                        3
